Citation Nr: 0312937	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for cardiovascular disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for cardiovascular disease.


REMAND

In a February 2003 decision, the Board deferred appellate 
review of this issue to undertake additional development 
pursuant to authority then in effect.  See 38 C.F.R. 
§ 19.9(a) (2002).  The appellant was notified of this in an 
April 2003 letter.  The authority under which the additional 
development was done, however, has been removed or 
restricted.  In Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the Court of Appeals for the Federal 
Circuit held that, in most cases, the Board does not have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  
In light of the nature of the evidence obtain via the Board's 
development, the Board deems a Remand appropriate.

Further, while the case is in Remand development, more 
specific notice as required by the Veterans Claims Assistance 
Act (VCAA) of 2000, can be provided.  See Quartuccio v. 
Principi, 16 Vet. App.183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Undertake any other development or 
notice that is indicated, to include 
notice as to which party will obtain 
which evidence as required under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002).

2.  After the above is completed, 
readjudicate the appellant's claim in 
light of any additional evidence 
obtained, including that obtained via the 
Board's development; specifically, the VA 
medical examination of May 6, 2003.  If 
the benefits sought on appeal continue to 
be denied, the veteran and his 
representative should be furnished a 
Supplemental Statement Of The Case and 
provided an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




